Per Curiam:
The respondent was admitted to the bar at a term of the Appellate Division, Second Department, in November, 1912. On the 10th day of June, 1920, he was convicted in the Court of General Sessions of the Peace of the City and County of New York of the crime of criminally receiving stolen property in the first degree, knowing the same to have been stolen, and for the felony aforesaid (Penal Law, §§ 2, 1308, as amd. by Laws of 1916, chap. 366) was sentenced to be imprisoned in the State Prison at hard labor for a term, the minimum of which shall not be less than two years and six months and the maximum shall not be more than five years. Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.” Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
Under the provisions of said sections and upon the certified copy of the extract of the minutes of the Court of General *92Sessions establishing respondent’s conviction of a felony, he is disbarred.
Present—Clarke, P. J., Laughlin, Dowling, Page and Greenbatjm, JJ.
Respondent disbarred. Settle order on notice.